                                                                Case 2:19-cv-01037-APG-NJK Document 9 Filed 07/01/19 Page 1 of 2



                                                           1     FISHER & PHILLIPS LLP
                                                                 SCOTT M. MAHONEY, ESQ.
                                                           2
                                                                 Nevada Bar No. 1099
                                                           3
                                                                 ALLISON L. KHEEL, ESQ
                                                                 Nevada Bar No. 12986
                                                           4     300 S. Fourth Street
                                                                 Suite 1500
                                                           5     Las Vegas, NV 89101
                                                                 Telephone: (702) 252-3131
                                                           6
                                                                 E-Mail Address: akheel@fisherphillips.com
                                                           7
                                                                 JAMES SULLIVAN, ESQ.
                                                           8     Missouri Bar No. 38318
                                                                 (Admitted pro hac vice)
                                                           9     4900 Main Street, Suite 650
                                                                 Kansas City, Missouri 64112
                                                           10
                                                                 (816) 842-8770
                                                           11    jsullivan@fisherphillips.com
fisher & phillips llp




                                                           12    Attorneys for Defendants
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                           13                            UNITED STATES DISTRICT COURT
                                                           14                                      DISTRICT OF NEVADA
                                                           15    ALLAN HERDEMIAN, an individual,                )
                                                                                                                )    Case No. 2:19-cv-01037-APG-
                                                           16
                                                                                        Plaintiff,              )    NJK
                                                           17
                                                                                                                )
                                                                        vs.                                     )    STIPULATION AND ORDER TO
                                                           18                                                   )    EXTEND DEADLINE FOR
                                                                 GO WIRELESS, INC. a Nevada                     )    STATUS REPORT
                                                           19    Corporation; GO WIRELESS HOLDINGS,             )
                                                                 INC. a Nevada Corporation; and DOES 1-         )
                                                           20
                                                                 10, inclusive,                                 )
                                                           21                                                   )
                                                                                   Defendants.                  )
                                                           22    ____________________________________
                                                                       IT IS HEREBY STIPULATED AND AGREED by and between the parties’
                                                           23
                                                                 counsel of record that the Parties will have an extension of time up to an including July
                                                           24

                                                           25    22, 2019 to file their Status Report as directed by the Court (see ECF No. 6). This is the

                                                           26    first request for an extension.

                                                           27           Presently, Defense counsel Scott Mahoney, Esq. is on vacation from June 25
                                                           28
                                                                 through July 4, and Defense counsel Allison Kheel, Esq. is scheduled to be on vacation
                                                                                                              -1–
                                                                 FPDOCS 35668449.1
                                                                Case 2:19-cv-01037-APG-NJK Document 9 Filed 07/01/19 Page 2 of 2



                                                           1     out of the country from June 28 through July 8. Plaintiff’s counsel, Randall Jones is
                                                           2
                                                                 scheduled to be on vacation June 25 through July 8. The Removal was filed on June 17,
                                                           3
                                                                 2019, and the Statement Concerning Removal is presently due July 3, 2019. The parties
                                                           4
                                                                 require additional time to meet and confer prior to preparation of the “fulsome” Status
                                                           5
                                                                 Report. This stipulation is made in good faith and not for any improper purpose, and
                                                           6

                                                           7     will not cause any undue delay or burden.

                                                           8       FISHER & PHILLIPS LLP                     KEMP, JONES &
                                                                                                             COULTHARD, LLP
                                                           9
                                                                    /s/ Allison L. Kheel, Esq.                /s/ Michael J. Gayan, Esq.
                                                           10
                                                                   Scott M. Mahoney, Esq.                    J. Randall Jones, Esq.
                                                           11      Allison L. Kheel, Esq.                    Michael J. Gayan, Esq.
                                                                   300 South Fourth Street                   3800 Howard Hughes Pkwy,
fisher & phillips llp




                                                           12      Suite 1500                                Suite 1700
                        300 S. Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                   Las Vegas, NV 89101                       Las Vegas, NV 89169
                                                           13      Attorneys for Defendant                   Attorneys for Plaintiff
                                                           14

                                                           15                                        IT IS SO ORDERED:
                                                                  NO FURTHER EXTENSIONS
                                                           16
                                                                  WILL BE GRANTED.
                                                                                                     _______________________________________
                                                           17                                        UNITED  STATES  DISTRICT    JUDGE
                                                                                                     United States Magistrate Judge
                                                           18
                                                                                                            July 2, 2019
                                                                                                     Dated:__________________________________
                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                             -2–
                                                                 FPDOCS 35668449.1
